Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 12/09/2021 has overcome the technical deficiencies and the prior art rejection. Claims 18-37  are allowed because the prior art of record fails to disclose that:
-wherein said first waveguide is substantially tubular, said first dipole antenna and said second dipole antenna are situated within said first waveguide, said electrically conductive layer substantially covers a first opening at a first end of said first waveguide, and said dielectric element is securely supported within said first waveguide via a peripheral region of said dielectric element as combined in claim 1.
-said dielectric element is supported within said waveguide via a peripheral region of said dielectric element, said dielectric element is an elastic dielectric element, and said plurality of feedlines and at least one of said first dipole antenna and said second dipole antenna are situated between said circuit board and said elastic dielectric element such that said circuit board exerts a force on said plurality of Page 6 of 10Application No. 16/759,744ROSE-0066-US Submission dated December 9, 2021 feedlines that exert respective forces on at least one of said first dipole antenna and said second dipole antenna that deforms said elastic dielectric element as combined in claim 36.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842